Exhibit 23.1.2 Consent of Independent Registered Public Accounting Firm PASSUR Aerospace, Inc. One Landmark Square, Suite 1900 Stamford, Connecticut 06901 We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our report consolidated dated January 31, 2011, relating to the consolidated financial statements of PASSUR Aerospace, Inc. appearing in the Company’s Annual Report on Form 10-K for the year ended October 31, 2010. /S/ BDO USA, LLP Melville, New York 11747 February 24, 2011
